Citation Nr: 0617737	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  03-28 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a back disability 
including as secondary to left ankle and left knee 
disabilities.

2.  Entitlement to service connection for a right knee 
disability including as secondary to left ankle and left knee 
disabilities.

3.  Entitlement to service connection for a right ankle 
disability.


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
Regional Office (RO) in Atlanta, Georgia, that, in pertinent 
part, denied service connection for a back disability, a 
right knee disability, and a right ankle disability.  In 
August 2004 the veteran was afforded a videoconference 
hearing before the undersigned Veterans Law Judge who will be 
making a determination in the issues on appeal.  In November 
2004 the Board remanded the veteran's claims for service 
connection for a back condition, a right knee condition, and 
a right ankle condition to the RO for further development.  
After attempting the requested development the RO again 
denied the veteran's claims for service connection.


FINDINGS OF FACT

1.  The veteran's current back disability, including 
degenerative joint disease, is not related to his service, is 
not proximately due to a service-connected condition, and 
arthritis was not manifested within one year of his 
separation from service.

2.  The veteran's current right knee disability is not 
related to his service, is not proximately due to a service-
connected condition, and arthritis was not manifested within 
one year of his separation from service.

3.  The veteran's current right ankle disability is not 
related to his service and arthritis was not manifested 
within one year of his separation from service.


CONCLUSIONS OF LAW

1.  A back disorder with degenerative disc disease was not 
incurred or aggravated in service, is not proximately due to 
a service-connected condition, and cannot be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.310 (2005).

2.  A right knee disorder with degenerative changes was not 
incurred or aggravated in service, is not proximately due to 
a service-connected condition, and cannot be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.310 (2005).

3.  A right ankle disorder with degenerative changes was not 
incurred or aggravated in service, nor can this condition be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran asserts that service connection is warranted for 
a low back condition, a right knee condition, and a right 
ankle condition.  

The veteran's service medical records show that his induction 
examination report showed mild laxity in the left "lateral 
collateral" ligaments that was not considered disqualifying.  
A progress note dated in December 1967 showed that the 
veteran had pain in both ankles mostly on rising that got 
better with time.  The examiner gave an impression of "Raw 
ankles."  A progress note dated in October 1968 showed that 
the veteran hit his "knee" playing football.  There was no 
swelling but it was slightly tender to the touch.  There was 
no area of fracture.  In a Report of Medical History dated in 
November 1968, the veteran complained of cramps in legs in 
basic training, that he was told in basic training he might 
have a slight case of arthritis, and that he hurt his back in 
an automobile accident three years prior.

A February 2005 VA Joints examination report showed that the 
veteran's lumbar spine, right knee, and right ankle were 
examined.  The examiner gave diagnoses of degenerative joint 
disease in the lumbar spine, right knee, and right ankle.  
The examiner also referred to the veteran's lumbar condition 
as degenerative disc disease.  The examiner reviewed the 
veteran's claims folder.  After physical examination, review 
of the claims folder, and considering the veteran's history, 
the examiner believed it was less than likely that the 
veteran's conditions were related to military service.  The 
examiner did not believe that the evidence in the claims file 
indicated any injury that would have caused "a permanent 
situation, as he now has in these joints."  The examiner 
believed he could say with a reasonable degree of medical 
certainty that, while the veteran did have degenerative joint 
disease in the joints listed above, each condition was less 
than likely related to military service.  The examiner did 
not believe the etiology or onset of the veteran's 
degenerative joint disease in the back, right knee, and right 
ankle were related to military service.

VA Radiographic reports also dated in February 2005 showed 
that the veteran had mild chronic osteoarthritis in the right 
ankle and chronic osteoarthritis in the right knee.  The 
report also showed mild degenerative changes throughout the 
lumbar spine.  There was a suggestion of minimal disc space 
narrowing with small marginal osteophytes at L2-L3, otherwise

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the evidence relates 
the current condition to the period of service.  See 38 
C.F.R. § 3.303(d).  In such instances, a grant of service 
connection is warranted only when, "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  Id.

In addition to direct service connection, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred during service if the specified disease becomes 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

Finally, secondary service connection may be granted for a 
"[d]isability which is proximately due to or the result of a 
service- connected disease or injury."  38 C.F.R. § 3.310(a); 
Harder v Brown, 5 Vet. App. 183, 187-89 (1993).  Furthermore, 
the U.S. Court of Appeals for Veterans Claims (Court) has 
held that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service-connected disability caused by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

A.  Back Condition

The Board finds that service connection for a back condition, 
including degenerative joint disease, is not warranted.  The 
veteran's service medical records do not show a diagnosis of 
a chronic back condition in service. The record does not show 
a diagnosis of arthritis within the one-year period following 
service necessary for presumptive service connection.  The 
first diagnosis of any chronic back disability comes in the 
February 2005 VA Joints examination report, where the veteran 
was diagnosed with degenerative disc disease of the lumbar 
spine, approximately 37 years after the veteran separated 
from active service.  This lengthy period without complaint 
or treatment is evidence that there has not been a continuity 
of symptomatology, and weighs heavily against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Finally, 
there is no competent evidence of a nexus relating the 
veteran's current low back condition to his service.  
Instead, the February 2005 VA Joints examination report shows 
that the examiner believed the veteran's degenerative disc 
disease of the lumbar spine was not related to his military 
service.  His claim for service connection for a back 
condition must therefore be denied.

The Board also finds that service connection for a back 
condition is not warranted on a secondary basis.  The veteran 
asserts that his back condition was caused by left ankle and 
knee disabilities which the Board has found are not service 
connected.  Under 38 C.F.R. § 3.310 secondary service 
connection is warranted for disabilities that are proximately 
due to service-connected conditions.  Because the veteran's 
left ankle and knee conditions are not service-connected, any 
conditions that the veteran asserts are proximately due to 
them remain ineligible for secondary service connection.

B.  Knee Condition

The Board finds that service connection for a right knee 
condition, including degenerative joint disease, is not 
warranted.  The veteran's service medical records do not show 
a diagnosis of a chronic knee condition in service.  The 
record does not show a diagnosis of arthritis within the one-
year period following service necessary for presumptive 
service connection.  The first diagnosis of any chronic knee 
disability comes in the February 2005 VA Joints examination 
report, where the veteran was diagnosed with degenerative 
joint disease of the right knee, again 37 years after 
service.  This lengthy period without complaint or treatment 
is evidence that there has not been a continuity of 
symptomatology, and weighs heavily against the claim.  See 
Maxson.  Finally, there is no competent evidence of a nexus 
relating the veteran's current right knee condition to his 
service.  Instead, the February 2005 VA Joints examination 
report shows that the examiner believed the veteran's right 
knee arthritis was not related to his military service.  His 
claim for service connection for a right knee condition must 
therefore be denied.

The Board also finds that service connection for a right knee 
condition is not warranted on a secondary basis.  The veteran 
asserts that his right knee condition was caused by left 
ankle and knee disabilities which the Board has found are not 
service connected.  Under 38 C.F.R. § 3.310 secondary service 
connection is warranted for disabilities that are proximately 
due to service-connected conditions.  Because the veteran's 
left ankle and knee conditions are not service-connected, any 
conditions that the veteran asserts are proximately due to 
them remain ineligible for secondary service connection.

C.  Ankle Condition

The Board finds that service connection for an ankle 
condition, including degenerative joint disease, is not 
warranted.  Though the veteran's service medical records show 
complaints of ankle pain they do not show a diagnosis of a 
chronic ankle condition in service.  The record does not show 
a diagnosis of arthritis within the one-year period following 
service necessary for presumptive service connection.  The 
first diagnosis of any chronic ankle disability comes in the 
February 2005 VA Joints examination report, where the veteran 
was diagnosed with degenerative joint disease of the right 
ankle, again 37 years after service.  This lengthy period 
without complaint or treatment is evidence that there has not 
been a continuity of symptomatology, and weighs heavily 
against the claim.  See Maxson.  Finally, there is no 
competent evidence of a nexus relating the veteran's current 
right ankle condition to his service.  Instead, the February 
2005 VA Joints examination report shows that the examiner 
believed the veteran's right ankle arthritis was not related 
to his military service.  His claim for service connection 
for a right ankle condition must therefore be denied.

D.  Conclusion

The Board has considered the veteran's lay statements.  The 
Board points out that, although a lay person is competent to 
testify as to observable symptoms, see Falzone v. Brown, 8 
Vet. App. 398, 403 (1995), a layperson is not competent to 
provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability, 
unless such a relationship is one to which a lay person's 
observation is competent.  See Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997).  In this case, the Board has determined 
that the medical evidence is more probative of the issues at 
hand, and that it outweighs the lay statements.

The Board finds that the preponderance of the evidence is 
against the veteran's claims for entitlement to service 
connection for a back condition, a right knee condition, and 
a right ankle condition.  It follows that there is not such a 
balance of the positive evidence with the negative evidence 
to otherwise permit a favorable determination on this issue.  
38 U.S.C.A. § 5107(b).

II.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002) 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and his representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005).  The United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) that VA must request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004).  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the appellant and his 
representative in January 2005.  The January 2005 letter 
satisfied element (1) by informing the veteran that evidence 
showing that his he had an injury or disease that began 
during military service, that he has a current physical or 
mental disability, and that there is a relationship between 
his current disability and his military service, was 
necessary to substantiate his claim.  The letter satisfied 
element (2) by informing the veteran that VA was responsible 
for obtaining records held by any Federal agency, that VA 
would provide an examination if VA deemed it necessary in 
order to decide his claim, and that VA would make reasonable 
efforts to obtain relevant records not held by any Federal 
Agency.  It satisfied element (3) by informing the veteran 
and his representative that it was his responsibility to make 
sure that VA received all requested records that are not in 
the possession of a Federal department or agency.  Since 
these letters fully provided notice of elements (1), (2), and 
(3), see above, it is not necessary for the Board to provide 
extensive reasons and bases as to how VA has complied with 
the VCAA's notice requirements.  With respect to element (4), 
the Board notes that the AMC's January 2005 letter contained 
a specific request that the appellant send VA any evidence or 
information that he may have pertaining to his claims.

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the veteran having been fully informed of the VCAA.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error.

In this case, the January 2005 letter was provided by the AOJ 
prior to the transfer and certification of the appellant's 
case to the Board, and the content of the letter fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

The appellant has been provided a meaningful opportunity to 
participate effectively in the processing of his claim by VA.  
Therefore, the timing-of-notice error was nonprejudicial in 
this case.  In light of the content-complying notice that the 
RO provided prior to sending the case to the Board for de 
novo review, the appellant was not prejudiced by the delay in 
providing content-complying notice, because, under these 
circumstance, the error did not affect the essential fairness 
of the adjudication.

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  Here, the RO 
satisfied its duty to assist the claimant by obtaining the 
appellant's available medical records.  The veteran has been 
afforded a VA examination.  He has not referred to any other 
pertinent evidence that he wanted VA to obtain.  The Board 
concludes, therefore, that a decision on the merits at this 
time does not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).

Finally, it is noted that the veteran's attorney submitted a 
power of attorney in January 2005 and in March 2005 he 
submitted a request for copies of certain documents.  
According to a letter dated in August 2005, he was provided 
with a copy of the documents and in February 2006, he was 
provided with a copy of a letter with notification that the 
record was being returned to the Board for appellate review.  
No response has been received from the attorney or the 
veteran.  Accordingly, it appears that the veteran and his 
attorney are aware of the status of the appeal and since no 
filings have been made, it can only be assumed that no 
additional evidence is available and VA has fully complied 
with all due process of law requirements. 


ORDER

Entitlement to service connection for a back condition 
including as secondary to left ankle and left knee 
disabilities is denied.

Entitlement to service connection for a right knee condition 
including as secondary to left ankle and left knee 
disabilities is denied.

Entitlement to service connection for a right ankle condition 
is denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


